i          i      i                                                                               i        i        i




                                     MEMORANDUM OPINION

                                              No. 04-08-00433-CV

                                             IN RE Juan CHAVEZ

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 6, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 20, 2008, relator Juan Chavez filed a petition for a writ of mandamus in this court.

Chavez, who was a candidate for a position on the Laredo City Council, was defeated in an election

held on May 10, 2008. Chavez claims the winner of the election, Jose A. Valdez, Jr., was ineligible

to run for the Laredo City Council. Chavez requests a writ of mandamus directing the trial court to

reverse its order of March 13, 2008 declaring Valdez eligible to seek election to the city council and

requiring Valdez’s name to be placed on the ballot. The court has considered Chavez’s mandamus

petition and is of the opinion relief should be denied. See Cox v. Perry, 138 S.W.3d 515, 518 (Tex.

App.—Fort Worth 2004, no pet.) (holding defeated candidate did not have standing to challenge


           1
         This proceeding arises out of Cause No. 2008-CVQ-000288-D2, styled Jose A. Valdez, Jr. v. Gustavo
Guevara, Jr., City Secretary, and the City of Laredo, filed in the 111th Judicial District Court, W ebb County, Texas.
However, the challenged orders were signed by the Honorable David Peeples, Presiding Judge, Fourth
Administrative Judicial Region, who heard the case by assignment.
                                                                                      04-08-00433-CV

winning candidate’s eligibility to take office); Norville v. Parnell, 118 S.W.3d 503, 504 (Tex.

App.—Dallas 2003, pet. denied) (holding the issue of a winning candidate’s eligibility is exclusively

a matter of public concern and must be prosecuted by the State in a writ of quo warranto).

Accordingly, Chavez’s petition for a writ of mandamus is denied. See TEX . R. APP . P. 52.8(a).

                                                       PER CURIAM




                                                 -2-